DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 29-34 been renumbered 28-33


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US 2014/0353274).
In re claim 21: Benson discloses a closure system 20 for a fluid container B, comprising: a lip 108  attached to the fluid container B, and a cap, the cap including: a main body 30 having a cylindrical body portion (cylindrical portion of 30), including a plurality of latches 70, each of the plurality of latches 70 having a release state and a secure state, each of the plurality of latches 70 configured to be in the release state when a portion of each of the plurality of latches 70 are depressed; and an actuator ring 100 slidably disposed over the cylindrical body portion of the main body 30, the actuator ring 100, including: an annular groove (groove in which the o-ring directly below 102 is positioned) formed in an outer surface (see figure 4), defining an exterior of a cap, the annular groove configured to (capable of) receive and to be engaged by a portion of an automated materials handling system if one is used and an actuation surface 106 disposed on an inner side of the actuator ring 100; and an actuation surface 106 disposed on an inner side of the actuator ring 100, wherein in operation the actuator ring 100 is slides along the main body 30 from at least a first position wherein the actuation surface 106 does not depress the portion of each of the latches 70 to a second position wherein the actuation surface depresses the portion of each of the latches 70 and the latches 70 are in the release state, and wherein the plurality of latches 70 engage the lip 108 when in the secure state (figs.5 or 6).
Benson further discloses:
In re claim 22: the main body 30 includes a wall 42 extending from a side 50 facing the fluid container B towards the fluid container B, wherein the wall 42 is configured to fit over the lip 108 when the cap is installed on the container B (figs. 2 and.5 or 6 of Benson).  
In re claim 23: the lip 108 is attached to the container B via a threaded connector  (figs. 2 and.5 or 6 of Benson).  
In re claim 24: the threaded connector T comprises a breakable seal (seal formed by116, the seal is broken when 100 is removed from a closed position to an open position) configured to seal the contents of the fluid container B (figs. 2 and.5 or 6 of Benson).   
In re claim 25 a portion of the main body 30 abuts the seal when the plurality of latches 70 engages the lip 108 (figs. 2 and.5 or 6 of Benson).   
In re claim 26: the lip 108 is formed integrally (in the assembled state) with the container B (figs. 5 or 6 of Benson).  
In re claim 27: wherein engagement of the plurality of latches 70 with the lip 108 when in the secure state is rotation-agnostic (fig. 2 and.5 or 6 of Benson).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-33 (originally 30-34) is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2014/0353274) in view of Yamegata et al. (US 2014/0174028). Benson discloses the claimed container and cap structure as discussed above  in claim 21 with the exception of the following claimed limitation of the method of handling as taught by Yamegata et al.:
In re claims 29-33 (originally 30-34): Yamegata et al. teaches the provision of a method of applying and removing caps on a container which includes a robotic arm engaging a container and a plurality of different types of caps thereon in order to increase production times for the final product. With this in mind, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply the method taught by Yamegata et al. to the closure system of Benson for the desired outcome as discussed above. It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). In this case, Including features to accommodate the method of opening and closing and transporting the container system of Benson with the automated method system of Yamegata et al. would be obvious to one of ordinary skill in the art at the time the invention was effectively filed. 

Allowable Subject Matter
Claim 28 (originally 29) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art the further teaches and suggest the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735